DETAILED ACTION
1.	Claims 1-19, 28 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
4.	The Claim Objections have been withdrawn with respect to the amendment. 
Response to Arguments
5.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Claim Interpretation
6.1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word
"means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder
that is coupled with functional language without reciting sufficient structure to perform
the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 7. a storage means (133) for storing.
Claim 14. a storage means for storing data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-A IA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-A IA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-A IA
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Structures and functions of the storage means limitations are being interpreted under the applicant specification [page 10, line 33-34]” a storage means such as a random access memory.”.


Claim Rejections - 35 USC § 103
7.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.2.	Claims 1, 2, 4-6, 8-11, 15,16, 18-19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 0120246150 to COMI et al (“COMI”) in view of US Patent Application No. 20030154171 to Karp et al (“Karp”).

Referring to claim 1, COMI teaches a computer processing device for data processing (COMI, [¶0006]” system for storing data in a data store and providing multi-level access thereto based on a query from a client“), the device comprising:
i. receiver for receiving data identifying a data requestor and for receiving a search key associated with the received data identifying the data requestor wherein the processing device is configured to (COMI, [¶0031, FIG.3] “the query module receives a query from the client comprised of search parameters and an identity token”):
determine a trust level associated with the data requestor (COMI, [¶0032, FIG.3] “At step 304, query module 108 sends the identity token to the database 102 to check for and retrieve credentials based thereon.”, [¶0020]” Database 102 in one embodiment of the present disclosure may be comprised of various account information for users of system 100 including usernames with associated passwords, certificates and credentials therefor. The credentials can vary widely depending upon the specific application system 100 is being used for. Such as, for example, one application may be in the financial services arena. In such an application, one embodiment of system 100 may employ possible credentials in the form of an access level (e.g., uncontrolled, sensitive and proprietary), a compartment (e.g., risk, accounts, and HR), and an association (e.g., client, employee, and auditor)”;
receive one or more data elements associated with the search key (COMI, [¶0034, FIG.3]” At step 316, the query module 108 receives the search results from the data store 104 along with the filters intact. The search results may be comprised of any tagged data contained in the data store 104 that was identified based on the search parameters.”);
determine a data category associated with each data element wherein each data category has an associated ranking (COMI, [¶0028]” the data module 106 inspects the nature of the data, applies a rule set to create an appropriate security tag and assigns the security tag to the data thereby forming tagged data.”, [¶0029]” the security tag may implement access control attributes in the form of classification,  [¶0008]”  The access control attributes and filter attributes in one embodiment may each be comprised of a plurality of levels to accommodate addressing individual data having varying degrees of sensitivity.”); and
construct a set of data elements for the data requestor from the received one or more data elements based on the determined ranking associated with each data category and the determined trust level associated with the data requestor (COMI, [¶0034]” the query module 108 then applies the search results against the filters to obtain filtered results.”, [¶0036]” filters are created based on the credentials of various users (i.e., clients 120). In such a scenario, the data may be tagged using three different access control attributes, namely, “Classification”, “Compartment”, and “Releasability”. Classification may be the overall sensitivity of the data as related to the risk (such as in legal, financial, or national security) associated with disclosing the data to someone not authorized to see it Compartments may be applied within a classification to restrict access to data to only those communities with a need to use it”, [¶0036]” the access control attributes may be in the form of direct match access control attributes where a direct match is required, or in the form of hierarchical access control attributes where a match is achieved, for example, by having a filter level that is equal to or less than a particular level of an access control attribute.”, [¶0036]” Classification may be in the form of a hierarchical access control attribute such that anyone with a certain clearance level is allowed to see the classification they are cleared for and anything below that level in the hierarchy.”).
	COMI does not explicitly disclose however in the same field of endeavor, Karp discloses receiver for receiving data identifying a data requestor and a data
 authority, the receiver also for receiving a search key associated with the received data identifying the data requestor; receive one or more data elements associated with the search key according to access rules determined by the identified data authority
 (0057-0058, 0048-0049, also see [0052]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of COMI with the teaching of Karp by including the feature of access rules, in order for COMI’s system to maintaining sensitive information and releasing based on the owner policy. Another method consistent with the present invention also provides for selling personal information. It includes receiving from a requester a request for personal information of a particular owner and specifying a policy related to sale of the personal information. The personal information is validated through a trusted third party, which also determines if the requestor is permitted to receive the requested personal information based upon the policy. The trusted third party provides the requested personal information to the requestor if the requestor is permitted to receive it. (Karp, [0006]).

 	As per claim 2, the combination of COMI and Karp discloses the computer processing device according to claim 1 further comprising receiving a message comprising the plurality of data elements and wherein at least some of the plurality of different data elements or data categories are associated with different rankings (COMI, [¶0023]” system 100 is further capable of receiving various forms of information from a data source 118 (shown in ghost form) for scrutinizing, tagging and storing in the data store 104”,  [¶0037]” assuming system 100 is being applied to a financial services organization, the different Classification levels may be “uncontrolled”, “sensitive”, and “proprietary”. The different Compartments may be “risk”, “accounts”, and “HR”. The Releasability may be based on the user's “association” with the organization such as with “client”, “employee”, and “auditor”. Now assume there is tagged data in the data store 104 having security tags as set forth in Table 1”).

Referring to claim 4, the combination of COMI and Karp discloses the computer processing device according to claim 1, further comprising sending the set of constructed data elements to the data requestor in response to receiving a data request from the data requestor (COMI, [¶0006]” The query module is operable to receive the query from the client, retrieve credentials from the database based on the identity token, create filters based on the credentials, search the data store based on the search parameters to obtain search results, apply the search results against the filters to obtain filtered results, and provide the filtered results to the client to thereby provide multi-level access to the data.”, [¶0023]” the access control attributes may be in the form of direct match access control attributes where a direct match is required, or in the form of hierarchical access control attributes where a match is achieved, for example, by having a filter level that is equal to or less than a particular level of an access control attribute. The exact nature of the individual filter attributes and access control attributes implemented in system 100 will largely depend upon that which is most appropriate and suitable for a particular application”).

Referring to claim 5, the combination of COMI and Karp discloses the computer processing device according to claim 1, wherein one or more values associated with a data element are removed from data returned to the data requestor based on the determined ranking associated with each data category and the determined trust level associated with the data requestor (COMI, [¶0034]” query module 108 may apply the search results against the filters by way of matching the filter attributes to corresponding access control attributes in the security tags of the tagged data contained in the search results. When the access control attributes of the tagged data contained in the search results fail to match the filter attributes, the tagged data is removed from the search results.”, [¶0036]” the data may be tagged using three different access control attributes, namely, “Classification”, “Compartment”, and “Releasability”. Classification may be the overall sensitivity of the data as related to the risk (such as in legal, financial, or national security) associated with disclosing the data to someone not authorized to see it Compartments may be applied within a classification to restrict access to data to only those communities with a need to use it.”).

Referring to claim 6, the combination of COMI and Karp discloses the computer processing device according to claim 1, further comprising storing a plurality of different data categories in a database  and wherein each category is further sub-divided into a plurality of different sub-categories wherein each sub-category further comprises one or more definitions of sub-sets of related data objects (COMI, [¶0036]” the data may be tagged using three different access control attributes, namely, “Classification”, “Compartment”, and “Releasability”. Classification may be the overall sensitivity of the data as related to the risk (such as in legal, financial, or national security) associated with disclosing the data to someone not authorized to see it Compartments may be applied within a classification to restrict access to data to only those communities with a need to use it. Releasability may relate to subgroups (possibly nationality based) which are allowed to access the data. In this particular example of an implementation of the teachings of the present disclosure, Classification may be in the form of a hierarchical access control attribute such that anyone with a certain clearance level is allowed to see the classification they are cleared for and anything below that level in the hierarchy. Compartment and Releasability may require a direct match to the user's approved level. Furthermore, the Compartment and Releasability categories may differ in that the users may have more than one Compartment access control attribute assigned to them while only having a single Releasability related access control attribute assigned.”).

Referring to claim 8, the combination of COMI and Karp discloses the computer processing device according to claim 1, further comprising a module application for filtering data wherein the module application is  coupled to a further application for determining one or more data processing rules wherein the further application is configured to receive a request from the module application and to determine one or more rules stored in a storage means based on data within the request (COMI, [¶0017]” system 100 is comprised of a plurality of databases (namely, a database 102 and a data store 104) in communication with and accessible by a plurality of modules (namely, a data module 106 and a query module 108)”, [¶0032]” At step 310, the query module 108 creates filters based on the credentials retrieved from database 102. As for example, in an application of system 100 to a financial services organization, one embodiment of system 100 may retrieve credentials in the categories of an access level (uncontrolled, sensitive and proprietary), a compartment (risk, accounts, and HR), and an association (client, employee, and auditor) where one or none of the options in each category may be designated. The filters created may preferably be in the form of one or more filter attributes corresponding to the access control attributes in the security tags.”, [¶0034]” The search results may be comprised of any tagged data contained in the data store 104 that was identified based on the search parameters. From step 316, the process proceeds to step 318. At step 318, the query module 108 then applies the search results against the filters to obtain filtered results. In one embodiment, query module 108 may apply the search results against the filters by way of matching the filter attributes to corresponding access control attributes in the security tags of the tagged data contained in the search results.”).

Referring to claim 9, the combination of COMI and Karp discloses the computer processing device according to claim 1, further configured to receive an authentication token from the data requestor (121) (COMI, [¶0031]” the query module 108 receives a query from the client 120 comprised of search parameters and an identity token. The identity token may preferably be in the form of a username with a password”).

Referring to claim 10, the combination of COMI and Karp discloses the computer processing device according to claim 9. wherein the module application is coupled to an application programming interface, API, application and wherein either the module application or application programming interface is configured to validate the received authentication token (COMI, [¶0031]” query module 108 sends the identity token to the database 102 to check for and retrieve credentials based thereon. From step 304, the process proceeds to step 306.”, [¶0032]” At step 306, the query module 108 determines if credentials were retrieved from the database 102. If yes, the process proceeds to step 310. However, if no credentials were retrieved from database 102 based on the identity token, then the process proceeds to step 308. At step 308, query module 108 denies client 120 access to system 100”).

Referring to claim 11, the combination of COMI and Karp discloses the computer processing device according to the claim 9, wherein the authentication token comprises data identifying the data requestor and an associated search key (COMI, [¶0031]” the query module 108 receives a query from the client 120 comprised of search parameters and an identity token. The identity token may preferably be in the form of a username with a password, a certificate or other similar item as may be commonly known and used today for verification purposes in the secure computing industry”, [¶0032]” At step 310, the query module 108 creates filters based on the credentials retrieved from database 102.”).
Claim 15 recite a computer-implemented method with similar limitation to claim 1, therefore claim 15 rejected with same rational as claim 1.

Claim 16 recite a computer-implemented method with similar limitation to claim 2, therefore claim 16 rejected with same rational as claim 2.

Claim 18 recite a computer-implemented method with similar limitation to claim 4, therefore claim 18 rejected with same rational as claim 4.

Claim 19 recite a computer-implemented method with similar limitation to claim 5, therefore claim 19 rejected with same rational as claim 5.

Claim 28 recite a computer readable product with similar limitation to claim 1, therefore claim 28 rejected with same rational as claim 1.


7.3.	Claims 3, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over COMI and Karp as applied to claim above, and in view of US Patent Application No. 20160313957 to EBERT et al (“EBERT”).

Regarding claim 3, the combination of COMI and Karp discloses the invention as described above. COMI and Karp do not explicitly disclose however in the same field of endeavor, EBERT teaches the computer processing device according to claim 1, wherein the or a received message comprises a plurality of data elements associated with an event.  (EBERT, [¶0082]” server device 12 can receive event data for a plurality of events”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified COMI to incorporate the teaching of EBERT/Karp to utilize the above feature, with the motivation of displaying attributes correspond to the determined popularity score for the event, as recognized by (EBERT [0004]).

Regarding claim 14, the combination of COMI and Karp discloses the computer processing device according to claim 1.
However, COMI does not clearly teach wherein the device comprises a storage means for storing data associated with one or more events wherein each event is defined by one or more data categories and wherein each data category has an associated data owner or data source field.  
Wherein, EBERT teaches wherein the device comprises a storage means for storing data associated with one or more events wherein each event is defined by one or more data categories and wherein each data category has an associated data owner or data source field (EBERT, [¶0020]” Server device 12 can be structurally and/or operatively similar to any one or more of computing devices 16, meaning that server device 12 can include one or more processors, input devices, output devices, communication devices, and/or computer-readable memory that can store information and/or instructions for execution by server device 12”, [¶0023]“ Computing device 16A can output, at the georeferenced map, event icons associated with each of the one or more events according to display attributes of each event icon received from server device 12. The display attributes can correspond to a popularity score determined by server device 12 based on data received from one or more of computing devices 16 corresponding to the events. Such display attributes, corresponding to the popularity score of each event, can graphically denote an indication of the corresponding popularity score, such as via a display size attribute of the event icon, a display color attribute of the event icon, a display shape attribute of the event icon, or other graphical denotations of an indication of the popularity score.”).
Same motivation statement as claim 3.
Claim 17 recite computer implemented method with similar limitation to claim 3, therefore claim 17 rejected with same rational as claim 3.
Same motivation statement as claim 3.

7.4.	Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over COMI and Karp as applied to claim above, and in view of US Patent Application No. 20190155940 to LECUE et al (“LECUE”).

Regarding claim 7, the combination of COMI and Karp discloses the invention as described above. COMI and Karp do not explicitly disclose however, in the same field of endeavor, LECUE teaches the computer processing device according to claim 1, further comprising a storage means for storing the one or more data elements wherein preferably each data element has an associated data source field or data owner field defining a party providing the data and preferably wherein the party providing is a system or device associated with an airline or airport. (LECUE, [¶ 0030]” The case evaluation engine 210 queries the case database 220 to retrieve a set of cases. In some examples, the case database 220 is queried for the particular entity (e.g., airport) that the event is associated with, and a set of cases is returned from the case database, the set of cases including cases associated with that entity.”, (LECUE, [¶0019]” system 100 also includes a plurality of domain-specific data sources 120. In accordance with the example context, example domain-specific data sources include, without limitation, a flight data source 122, an aircraft data source 124, and an airport context data source 126. In some examples, one or more domain-specific data sources can be provided from a single provider. For example, an airline operator can provide one or more of the flight data source 122, the aircraft data source 124, and the airport context data source 126. In some examples, one or more domain-specific data sources can be provided from multiple providers. For example, an airline operator can provide the flight data source 122, and the aircraft data source 124, and an airport operator can provide the airport context data”)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified COMI to incorporate the
teaching of LECUE/Karp to enhance the security through Diagnosis (prediction, description, etc.) of events based on semantic sequences to provide context for a particular domain, and one or more actions to resolve, as recognized by (LECUE [0002]).

7.5.	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over COMI and Karp as applied to claim above, and in view of US Patent Application No. 20160191464 to HANSEN et al (“HANSEN”).

Regarding claim 12, the combination of COMI and Karp discloses the invention as described above. COMI and Karp do not explicitly disclose however, in the same field of endeavor, HANSEN teaches the computer processing device according to claim 1, wherein the API, and module application 125 are embedded within a pre- application module and wherein the pre-application module is configured to distinguish between different types of requests based on the received data and wherein the received data is communicated to one of a plurality of different modules based on the request type (HANSEN, [¶ 0008]” An API call filtering system filters {i.e. represent API 122 which include both functions API 123 and API 123} responses to API call requests received {i.e. represent API 123 functions (call and initiate and response to request)}, via a network, from user devices. The API call filtering system {i.e. represent API 125 functions (in, out, and filtering)} is configured to require personalized API call requests {i.e. personalized the request represent the distinguish process} wherein each API call (except for some minor exceptions) includes a unique endpoint identifier (“UEID”) of the user device making the request.”).  
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified COMI to incorporate the
teaching of HANSEN/Karp to utilize the above feature, with the motivation of enhancing the network computer system security and more particularly to defense against some automated attacks on the network computer system, as recognized by (HANSEN [0002]).

7.6.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over COMI and Karp as applied to claim above, and in view of US Patent Application No. 20130081141 to ANURAG et al (“ANURAG”).

Regarding claim 13, the combination of COMI and Karp discloses the invention as described above. COMI and Karp do not explicitly disclose however, in the same field of endeavor, ANURAG teaches the computer processing device according to claim 1, wherein the module application is configured to filter data based on an event and a category wherein the module application is configured to filter data based on an event and a category (ANURAG, [¶0011] According to an embodiment, a security information and event management system (SIEM) collects event data from sources including network devices and applications, and analyzes the data to identify network security threats. Analyzing may be performed using hierarchal actor category models that organize user data according to predetermined categories.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified COMI to incorporate the
teaching of ANURAG/Karp to utilize the above feature, with the motivation of 
facilitate acquisitions, searches, and providing results of structured and unstructured data sets, as recognized by (ANURAG [0004]).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a).	US Patent Application No. 20130159021 to Felsher el al discloses a method of controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index, comprising: receiving a request, communicated from a requestor to a security processor, the request containing a specified content identifier; querying the centralized index to find entries corresponding to the specified content identifier; for each entry, applying the access rules for the record to determine whether the record is accessible; for each accessible record, automatically communicating from the security processor to the database storing the accessible record sufficient information to determine whether it is releasable per a set of native access rules of the database; logically associating the releasable accessible records into a linked set of releasable records; and communicating the linked set of releasable records to the requestor.

b).	US Patent Application No. 20160210464 to NÄSLUND el al discloses a method of performing an operation on a data storage for storing data being encrypted with a key K.sup.D associated with an owner of the data is provided. The method includes deriving, for each authorized client C.sub.j, a first key K.sub.Cj and a second key K.sub.Tj, providing the client C.sub.j with the first key K.sub.Cj, and providing a Trusted Third Party (TTP) with the second key K.sub.Tj. The method further includes, at a Policy Enforcement Point, receiving a request for performing the operation on the data storage from a client C.sub.k of the authorized clients, acquiring a first key K.sub.Ck from the client C.sub.k, acquiring a second key K.sub.Tk from the TTP, deriving the key K.sup.D from the first key K.sub.Ck and the second key K.sub.Tk, and performing the operation on the data storage using the derived key K.sup.D. The disclosed trust model uses two-part secret sharing.

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/           Primary Examiner, Art Unit 2497